

116 HR 5244 IH: Homes for All Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5244IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Omar introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish new units of public housing and private market affordable housing, to provide grants
			 to combat gentrification and neighborhood destabilization, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Homes for All Act of 2019. 2.Congressional findingsThe Congress finds that—
 (1)Every State and large metropolitan area in the United States is facing a shortage of affordable housing options for people who are very or extremely-low income.
 (2)More than 18 million households—1 in 6—are paying more than half of their income on housing and are considered severely cost-burdened.
 (3)The current affordable housing shortage facing the United States cannot be addressed solely by the private market, necessitating significant Federal intervention and investment.
 (4)The Federal Government must adopt a policy that guarantees the right to housing for all individuals, strengthen neighborhoods, and address the failures of the free market in housing by building new public housing and investing in private affordable housing.
			3.Construction of new public housing
 (a)PurposeIt is the purpose of this section to fund the construction of 9,500,000 publicly owned dwelling units over 10 years.
 (b)Repeal of Faircloth amendmentSection 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3) (relating to limitation on new construction).
 (c)Full funding of public housing operating and capital expenses under mandatory spendingSubsection (c) of section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g(c)) is amended by striking paragraph (2) and inserting the following new paragraphs:
				
 (2)FundingFor fiscal year 2021 and each fiscal year thereafter, each public housing agency shall be entitled to assistance in the following amounts:
 (A)Capital fundFrom the Capital Fund under subsection (d), such amount as may be necessary to fully fund the capital needs of the agency for such fiscal year, as determined in accordance with such subsection.
 (B)Operating fundFrom the Operating Fund under subsection (e), such amount as may be necessary to fully fund the operating needs of the agency for such fiscal year, as determined in accordance with such subsection.
 (3)Permanent appropriationsFor fiscal year 2021 and each fiscal year thereafter, there is appropriated— (A)for the Capital Fund, an amount equivalent to the aggregate of the amounts to which each public housing agency is entitled under paragraph (2)(A); and
 (B)for the Operating Fund, an amount equivalent to the aggregate of the amounts to which each public housing agency is entitled under paragraph (2)(B)..
			(d)Homes for All new construction program
 (1)Authorization of appropriationsSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by adding at the end the following new subsection:
					
						(ee)Homes for All
 (1)In generalThere shall be appropriated $80,000,000,000 for each of fiscal years 2021 through 2031 for annual contribution contracts for assistance under section 5(a)(2) to cover the development costs for new public housing dwelling units that meet the requirements of this subsection.
							(2)Requirements
 (A)Public housingAll dwelling units funded with amounts made available pursuant to this subsection shall comply with and be operated in compliance with all requirements applicable to public housing (as defined in section 3(b)) and the requirements of this subsection.
 (B)RegulationsThe Secretary shall issue regulations to ensure, to the extent practicable, that dwelling units funded with amounts made available pursuant to this subsection comply with the following:
 (i)UseNotwithstanding any provision of this Act, such units shall be operated as public housing during the entire useful life of such dwelling units and may not be sold or otherwise alienated by the public housing agency receiving such amounts during such useful life.
 (ii)Location and accessibilitySuch units shall be located in a manner that complies with such standards as the Secretary, in conjunction with the Secretary of the Department of Transportation, shall establish to ensure proper integration of housing and public transit and ensure that residents of such units have access to sufficient transportation options. Standards should ensure that such units should be integrated with public transit and vehicle alternatives such as walking and biking and should accommodate differences between a transit hub in a town or reservation compared with a large city.
 (iii)Environmental standardsSuch units shall comply with such standards as the Secretary shall establish to ensure such units are designed, built, and operated according to the highest possible environmental standard, with a focus on minimizing energy costs and achieving carbon neutrality.
 (iv)Tenancy restrictionsA public housing agency receiving assistance made available pursuant to this subsection shall not refuse to rent a dwelling unit developed with such assistance or otherwise discriminate in the rental of such a dwelling unit based on an individual’s criminal record or immigration status.
 (v)Anti-discriminationA public housing agency receiving assistance made available pursuant to this subsection shall not refuse to rent a dwelling unit developed with such assistance or otherwise discriminate in the rental of such a dwelling unit because of the sexual orientation or gender identity of any person.
 (vi)Affirmatively furthering fair housingA public housing agency receiving assistance made available pursuant to this subsection shall comply with the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)).
 (vii)Supportive servicesA public housing agency receiving assistance made available pursuant to this subsection shall develop a supportive services plan to ensure that residents have access to free, voluntary programs that address the needs of people experiencing chronic homelessness and housing instability. Services provided should include assistance with accessing healthcare, employment, education, childcare, financial literacy and other community-based supportive services..
				4.Construction of private market affordable housing
 (a)PurposeIt is the purpose of this section to fund the construction of 2,500,000 private market affordable housing dwelling units over 10 years.
 (b)Authorization of appropriationsThere is authorized to be appropriated $20,000,000,000 for each of fiscal years 2021 through 2030 for crediting to the Housing Trust Fund under section 1338 of the Housing and Community Development Act of 1992 (12 U.S.C.11 4568), which amounts shall be available only for assistance for production of new dwelling units that comply with the requirements of such section 1338 and this section.
 (c)UseNotwithstanding any provision of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), all units developed using amounts made available pursuant to this section shall remain affordable housing units for the entire useful life of such dwelling units.
 (d)Location and accessibilityAll dwelling units developed using amounts made available pursuant to this section shall be located in a manner that complies with such standards as the Secretary of Housing and Urban Development (in this subsection referred to as the Secretary), in conjunction with the Secretary of the Department of Transportation, shall establish to ensure proper integration of housing and public transit and ensure that residents of such units have access to sufficient transportation options. Standards should ensure that such units should be integrated with public transit and vehicle alternatives such as walking and biking and should accommodate differences between a transit hub in a town or reservation compared with a large city.
 (e)Environmental standardsAll dwelling units developed using amounts made available pursuant to this section shall comply with such standards as the Secretary shall establish to ensure units are designed, built, and operated according to the highest possible environmental standard, with a focus on minimizing energy costs and achieving carbon neutrality.
 (f)Tenancy restrictionsA public housing agency receiving assistance made available pursuant to this section shall not refuse to rent a dwelling unit developed with such assistance or otherwise discriminate in the rental of such a dwelling unit based on an individual’s criminal record or immigration status.
 (g)Anti-DiscriminationA public housing agency receiving assistance made available pursuant to this section shall not refuse to rent a dwelling unit developed with such assistance or otherwise discriminate in the rental of such a dwelling unit because of the sexual orientation or gender identity of any person.
 (h)Affirmatively furthering fair housingA public housing agency receiving assistance made available pursuant to this section shall comply with the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)).
 (i)Supportive servicesA public housing agency receiving assistance made available pursuant to this section shall develop a supportive services plan to ensure that residents have access to free, voluntary programs that address the needs of people experiencing chronic homelessness and housing instability. Services provided should include assistance with accessing healthcare, employment, education, childcare, financial literacy and other community-based supportive services.
			5.Community Control and Anti-Displacement Fund
 (a)EstablishmentThe Secretary of Housing and Urban Development shall establish a program to be known as the Community Control and Anti-Displacement Fund to provide grants to local governments for the purposes of combating gentrification and neighborhood destabilization.
 (b)PriorityThe Secretary shall prioritize awards to local governments that propose projects or programs that encourage alternative ownership housing models that give renters agency over how the housing is operated and that protect housing affordability.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Housing and Urban Development $200,000,000,000 for fiscal years 2021 through 2031 to carry out this section.
			